PER CURIAM.
We affirm the judgment and sentence. However, we again certify the question posed in Harris v. State, 659 So.2d 1360 (Fla. 5th DCA 1995), review granted, 670 So.2d 938 (Fla.1996), as being of public importance, to wit:
IS THERE ANY LIMIT UPON A TRIAL JUDGE’S RIGHT TO IMPOSE A DEPARTURE SENTENCE UNDER THE GUIDELINES BASED SOLELY ON AN UNSCORABLE CRIMINAL OFFENSE COMMITTED AFTER THE CRIME BEING SENTENCED FOR, SUCH AS NOT DEPARTING BEYOND THE PERMISSIBLE SENTENCING RANGE, HAD THE LATER OFFENSE BEEN SCORED?
AFFIRMED.
COBB, W. SHARP and ANTOON, JJ., concur.